DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,228,684. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one of the examined application claim(s) is/are either anticipated by, or would have been obvious over, the reference claim(s). The comparison shows the anticipation/obviousness as in the following.

Examined Application Claim(s)
Patent Reference Claim(s)
19. (New) A method for connecting accountholders of a telecommunications enterprise with telecommunications services available through the enterprise, where the enterprise is a customer of a telecommunications service provider, the method comprising: 
 	




    through a wizard, providing access to a portal creation utility by an authorized user of the enterprise, the portal creation utility accessing at least one backend system of the service provider selected from the group consisting of: 
 	a business support system, an operational support system, a provisioning system, a home location register, and a billing system, the wizard being programmed for: 
 	determining which services or sets of services the enterprise has contracted to offer from the service provider, the services or sets of services having associated data fields of a data model; 
 	enabling the authorized user to manipulate those data fields and customize visual properties to be displayed to accountholders through an application; 
 	








    enabling the portal to be published to accountholders of the enterprise; and 
 	



     making available the portal on behalf of the enterprise, wherein the portal is connected through a security layer to the at least one backend system and permits an accountholder to directly self provision a new telecommunications service that is available through the enterprise on a device of the accountholder without assistance of a customer service representative.  

1. A server for enabling creation of a portal to telecommunications services managed by an enterprise user on behalf of accountholders of the enterprise, the server having a processor, a communication subsystem and a memory, each in communication with the processor, the memory storing instructions, which when executed by the processor, configure the server to execute certain steps, the server comprising:
    a first physical or logical layer providing access to at least a business support system, an operational support system, a provisioning system, a home location register, and a billing system; 
    a second physical or logical layer providing access to a wizard interface programmed for: 
   










     creating a portal by the enterprise user with an application enabled to selectively access and/or modify data and settings accessible through a security layer from the first layer, wherein the application is: 
    a glanceable application showing the data or settings in a summary visual fashion; or 
    a full application showing the data or settings in a detailed fashion; and
    publishing of the portal; and 
    a third physical or logical layer providing access to the portal by an accountholder of the enterprise after publishing;
    wherein the publishing makes the portal accessible to an accountholder, and wherein the portal includes an option for the accountholder to directly self provision a new telecommunications service on a device of the accountholder from the provisioning system of the telecommunications service provider without assistance of a customer service representative.


	Therefore, correction is required.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8. 	Claim(s) 19-24, 27-32 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Publication No. US 2005/0076132) and further in view of Cataldi (Publication No. US 2006/0107314).
	Regarding claim 19. (New) Roberts teaches a method for connecting accountholders of a telecommunications enterprise with telecommunications services available through the enterprise, where the enterprise is a customer of a telecommunications service provider (Roberts, the Abstract), the method comprising: 
 	through a wizard, providing access to a portal creation utility by an authorized user of the enterprise (Roberts, Figure 1, pp [30]-[32]; Figures 4A-4B, pp [54]-[56]), the portal creation utility accessing at least one backend system of the service provider (Roberts, Figure 1, pp [30]-[32]) selected from the group consisting of: 
 	a business support system, an operational support system, a provisioning system, a home location register, and a billing system (Roberts, Figure 1, pp [30]-[32]), the wizard being programmed for: 
 	determining which services or sets of services the enterprise has contracted to offer from the service provider, the services or sets of services having associated data fields of a data model (Roberts, Figure 1, pp [30]-[32]; Figures 4A-4B, pp [54]-[56]); 
 	enabling the authorized user to manipulate those data fields and customize visual properties to be displayed to accountholders through an application (Roberts, Figure 1, pp [30]-[32]; Figures 4A-4B, pp [54]-[56]); 
 	enabling the portal to be published to accountholders of the enterprise (Roberts, Figure 1, pp [30]-[32]; Figures 4A-4B, pp [54]-[56]); and 
 	making available the portal on behalf of the enterprise, wherein the portal is connected through a security layer to the at least one backend system and permits an accountholder to directly self provision a new telecommunications service that is available through the enterprise on a device of the accountholder without assistance of a customer service representative (Roberts, Figure 1, pp [30]-[32]; Figures 4A-4B, pp [54]-[56]).
  	does not say explicitly “a wizard” or “a portal”. However Roberts teaches a graphical user interface provides customers for access to internet via web sites such as Yahoo!, Netscape’s Navigator or Microsoft’s Internet Explorer. Therefore Roberts teaches “a wizard” and “a portal” (Roberts, Figures 4A and 4B, pp [31]).
	Cataldi teaches “a wizard” and “a portal” (Cataldi, the Abstract, Figures 2 and 3, pp [43]-[45]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Roberts by incorporating teachings of Cataldi, system and method for providing services to end users wherein the system is configured to facilitate the service access to the end users by employing of a GUI known as a wizard that allows a portal creation for the end users to quickly and interactively access to services from their end thus the system provides quick and easy access for end users to products, service offerings and personalized workflow that was originally conceived from the portal owners on the application service platform.   
 	Regarding claim 20. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein the application is a glanceable application showing data or settings in a summary visual fashion (Roberts, Figures 4A-4B, pp [54]-[56]).  
 	Regarding claim 21. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein the application is a full application showing data or settings in a detailed fashion (Roberts, Figures 4A-4B, pp [54]-[56]).  
 	Regarding claim 22. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein the application is a web widget (Roberts, Figures 4A-4B, pp [54]-[56]; and Cataldi, the Abstract, Figures 2 and 3, pp [43]-[45]).
 	Regarding claim 23. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein the customization includes brand customization for the enterprise (Roberts, pp [51], [58]-[59]).  
 	Regarding claim 24. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein the telecommunications services include at least one of telephony, wireless telephony, cable TV or internet service (Roberts, pp [31]-[32]).  
 	Regarding claim 27. (New) Roberts, as modified by Cataldi, teaches the method of claim 26, wherein the visualization method includes at least one of: numbers, table, graph or map (Roberts, Figures 4A-4B, pp [54]-[56]).  
 	Regarding claim 28. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein the wizard is further programmed for: receiving security settings of the application (Roberts, Figures 5A-5C, pp [58]-[60]).    
 	Regarding claim 29. (New) Roberts, as modified by Cataldi, teaches the method of claim 28, wherein the security settings include user privileges for at least one enterprise user (Roberts, Figures 5A-5C, pp [58]-[60]).      
 	Regarding claim 30. (New) Roberts, as modified by Cataldi, teaches the method of claim 28, wherein the security settings include user privileges for at least one accountholder (Roberts, Figures 5A-5C, pp [58]-[60]).      
 	Regarding claim 31. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein enabling the portal to be published further includes: receiving a command to save the application (Roberts, Figures 4A-4B, pp [54]-[56]); and receiving a command to preview the application (Roberts, Figures 4A-4B, pp [54]-[56]).    
 	Regarding claim 32. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein the portal when made available accesses at least one data source of the at least one backend system (Roberts, Figures 4A-4B, pp [54]-[56]).  
 	Regarding claim 34. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein the application includes at least one graphical, icon, emoji or symbolic element (Roberts, Figures 4A-4B, pp [54]-[56]).      
 	Regarding claim 35. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein the customization includes setting a color scheme (Cataldi, pp [45]).  
 	Regarding claim 36. (New) Roberts, as modified by Cataldi, teaches the method of claim 19, wherein the device is a telecommunications device (Cataldi, pp [53], [59]).   
 	Regarding claim 37. (New) Roberts, as modified by Cataldi, teaches the method of claim 36, wherein the device is a mobile device (Cataldi, pp [53], [59]).

9. 	Claim(s) 25, 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Publication No. US 2005/0076132) and further in views of Cataldi (Publication No. US 2006/0107314) and Barron-Kraus et al. (Publication No. US 2019/0340109). 
    	Regarding claim 25. (New) Roberts, as modified by Cataldi, does not teach the method of claim 19, wherein the portal uses a JSON.  
 	Barron-Kraus teaches “the portal uses a JSON” (Barron -Kraus, pp [112]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Roberts and Cataldi, by incorporating teachings of Barron-Kraus, system and method for post upgrade debugging in a remote network management platform, wherein the system provides access for client devices to various web-based resources provided by the remote network management platform wherein the platform’s web portal and web resources provided to the clients using Representational State Transfer (REST) API URL, HTML, XML, JavaScript Object Notation JSON or other formats for displaying, thus the system provides a wide and convenient access for clients over the multiple web-based resource formats available to sufficiently to improve over the past network access management that provided a limited range of access because of limited and strict format resources.  
 	Regarding claim 26. (New) Roberts, as modified by Cataldi, does not teach the method of claim 19, wherein the wizard is further programmed for: 
 	creating a JSON for the portal; receiving a label of the application; receiving a selection of an application type, whether glanceable or full; receiving a selection of a visualization method; and receiving a Representational State Transfer (REST) API URL for data access.
 	Barron-Kraus teaches “creating a JSON for the portal (Barron -Kraus, pp [112]); receiving a label of the application; receiving a selection of an application type, whether glanceable or full; receiving a selection of a visualization method; and receiving a Representational State Transfer (REST) API URL for data access” (Barron -Kraus, pp [112]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Roberts and Cataldi, by incorporating teachings of Barron-Kraus, system and method for post upgrade debugging in a remote network management platform, wherein the system provides access for client devices to various web-based resources provided by the remote network management platform wherein the platform’s web portal and web resources provided to the clients using Representational State Transfer (REST) API URL, HTML, XML, JavaScript Object Notation JSON or other formats for displaying, thus the system provides a wide and convenient access for clients over the multiple web-based resource formats available to sufficiently to improve over the past network access management that provided a limited range of access because of limited and strict format resources.  
 	Regarding claim 33. (New) Roberts, as modified by Cataldi, teaches the method of claim 32, wherein the data source is accessed through at least one API layer.
 	Barron-Kraus teaches “the data source is accessed through at least one API layer” (Barron -Kraus, pp [112]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Roberts and Cataldi, by incorporating teachings of Barron-Kraus, system and method for post upgrade debugging in a remote network management platform, wherein the system provides access for client devices to various web-based resources provided by the remote network management platform wherein the platform’s web portal and web resources provided to the clients using Representational State Transfer (REST) API URL, HTML, XML, JavaScript Object Notation JSON or other formats for displaying, thus the system provides a wide and convenient access for clients over the multiple web-based resource formats available to sufficiently to improve over the past network access management that provided a limited range of access because of limited and strict format resources.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644